File No.812-[] UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 IN THE MATTER OF THE APPLICATION OF BLACKROCK FUNDS ET AL. BLACKROCK ADVISORS, LLC BLACKROCK FUND ADVISORS APPLICATION FOR AN ORDER UNDER SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1940 FOR AN EXEMPTION FROM SECTIONS 18(f) AND 21(b); UNDER SECTION 12(d)(1)(J) FOR AN EXEMPTION FROM SECTION 12(d)(1); UNDER SECTIONS 6(c) AND 17(b) FOR AN EXEMPTION FROM SECTIONS 17(a)(1), 17(a)(2) AND 17(a)(3); AND UNDER SECTION 17(d) AND RULE 17d-1 TO PERMIT CERTAIN JOINT ARRANGEMENTS AND TRANSACTIONS June 26, 2015 Please send all communications, notices and orders to: With a copy to: Benjamin Archibald. Esq. John A. MacKinnon, Esq. BlackRock Advisors, LLC Sidley Austin LLP 55 East 52 Street 787 Seventh Avenue New York, New York 10055 New York, New York 10019 212-810-3841 212-839-5300 This Application (including exhibits) consists of 38 pages As filed with the Securities and Exchange Commission on June 26, 2015 UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 In the Matter of APPLICATION FOR AN ORDER UNDER SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1(f) AND 21(b) OF THE ACT; UNDER SECTION 12(d)(1)(J) OF THE ACT FOR AN EXEMPTION FROM SECTION 12(d)(1) OF THE ACT; UNDER SECTIONS 6(c) AND 17(b) OF THE ACT FOR AN EXEMPTION FROM SECTIONS 17(a)(1), 17(a)(2), AND 17(a)(3) OF THE ACT; AND UNDER SECTION 17(d) OF THE ACT AND RULE 17d-1 THEREUNDER TO PERMIT CERTAIN JOINT ARRANGEMENTS AND TRANSACTIONS BLACKROCK FUNDS; BLACKROCK FUNDS II; BBIF GOVERNMENT SECURITIES FUND; BBIF MONEY FUND; BBIF TAX-EXEMPT FUND; BBIF TREASURY FUND; BIF GOVERNMENT SECURITIES FUND; BIF MONEY FUND; BIF MULTI-STATE MUNICIPAL SERIES TRUST; BIF TAX-EXEMPT FUND; BIF TREASURY FUND; BLACKROCK EMERGING MARKETS FUND, INC.; BLACKROCK FINANCIAL INSTITUTIONS SERIES TRUST; BLACKROCK INDEX FUNDS, INC.; BLACKROCK LARGE CAP SERIES FUNDS, INC.; BLACKROCK LATIN AMERICA FUND, INC.; BLACKROCK LIQUIDITY FUNDS; BLACKROCK MASTER LLC; BLACKROCK PACIFIC FUND, INC.; BLACKROCK SERIES, INC.; MASTER GOVERNMENT SECURITIES LLC; MASTER LARGE CAP SERIES LLC; MASTER MONEY LLC; MASTER TAX-EXEMPT LLC; MASTER TREASURY LLC; QUANTITATIVE MASTER SERIES LLC; READY ASSET PRIME MONEY FUND; READY ASSETS U.S.A. GOVERNMENT MONEY FUND; READY ASSETS U.S. TREASURY MONEY FUND; RETIREMENT SERIES TRUST; BLACKROCK ALLOCATION TARGET SHARES; BLACKROCK BALANCED CAPITAL FUND, INC.; BLACKROCK BASIC VALUE FUND, INC.; BLACKROCK BOND FUND, INC.; BLACKROCK CALIFORNIA MUNICIPAL SERIES TRUST; BLACKROCK CAPITAL APPRECIATION FUND, INC.; BLACKROCK CORI FUNDS; BLACKROCK EQUITY DIVIDEND FUND; BLACKROCK EUROFUND; BLACKROCK FOCUS GROWTH FUND, INC.; BLACKROCK GLOBAL ALLOCATION FUND, INC.; BLACKROCK GLOBAL SMALLCAP FUND, INC., BLACKROCK LONG-HORIZON EQUITY FUND; BLACKROCK MID CAP VALUE OPPORTUNITIES SERIES, INC.; BLACKROCK MULTI-STATE MUNICIPAL SERIES TRUST; BLACKROCK MUNICIPAL BOND FUND, INC.; BLACKROCK MUNICIPAL SERIES TRUST; BLACKROCK NATURAL RESOURCES TRUST; BLACKROCK SERIES FUND, INC.; BLACKROCK VALUE OPPORTUNITIES FUND, INC.; BLACKROCK VARIABLE SERIES FUNDS, INC.; BLACKROCK WORLD INCOME FUND, INC.; FDP SERIES, INC.; MANAGED ACCOUNT SERIES; MASTER BASIC VALUE LLC; MASTER BOND LLC; MASTER FOCUS GROWTH LLC; and MASTER VALUE OPPORTUNITIES LLC. Page 2 of 38 sequentially numbered pages (including exhibits) 100 Bellevue Parkway Wilmington, Delaware 19809 BLACKROCK FUNDS III and MASTER INVESTMENT PORTFOLIO 400 Howard Street San Francisco, California 94105 FUNDS FOR INSTITUTIONS SERIES and MASTER INSTITUTIONAL MONEY MARKET LLC 60 State Street Boston, Massachusetts 02109 BLACKROCK ADVISORS, LLC 100 Bellevue Parkway Wilmington, Delaware 19809 BLACKROCK FUND ADVISORS 400 Howard Street San Francisco, California 94105 File No. 812-[ ] 3 I.STATEMENT OF FACTS Each investment company listed in Exhibit A-1 to this application (each, a “Company”, and collectively, the “Companies”), each a registered open-end management investment company, on its own behalf and on behalf of its respective underlying series, and any registered open-end management investment company or series thereof that may be advised by an Adviser (as defined below) in the future, together with BlackRock Advisors, LLC (“BlackRock Advisors”) and BlackRock Fund Advisors (“BFA”) hereby submit this application for an order of the Securities and Exchange Commission (the “Commission”) under Section6(c) of the Investment Company Act of 1940, as amended (“1940 Act”), for an exemption from Sections18(f) and 21(b); under Section12(d)(1)(J) for an exemption from Section12(d)(1); under Sections6(c) and 17(b) for an exemption from Sections17(a)(1), 17(a)(2) and 17(a)(3); and under Section17(d) and Rule17d-1 to permit certain joint arrangements and transactions (the “Application”).Each of the Companies, BlackRock Advisors and BFA are referred to herein as an “Applicant”, and collectively, the “Applicants.”The Applicants request that the order apply to the Applicants and to any registered open-end management investment company or series thereof for which BlackRock Advisors or BFA or any successor1 thereto or an investment adviser controlling, controlled by, or under common control (within the meaning of Section2(a)(9) of the 1940 Act) with BlackRock Advisors or BFA or any successor thereto serves as investment adviser (each such investment company or series thereof, a “Fund” and collectively the “Funds”, and each such investment adviser an “Adviser”).Certain of the Funds either are, or may be, money market funds that comply with Rule2a-7 of the 1940 Act (each, a “Money Market Fund” and collectively, the “Money Market Funds” and they are included in the term “Funds”).2All Funds that currently intend to rely on the requested order have been named as Applicants and any other Fund that relies on the requested order in the future will comply with the terms and conditions of the Application. II.INTRODUCTION The requested relief will permit the Applicants to participate in an interfund lending facility whereby the Funds may directly lend to and borrow money from each other for temporary purposes (the “InterFund Program”), provided that the loans are made in accordance with the terms and conditions described in this Application.The relief requested will enable the Funds to access an available source of money and reduce costs incurred by the Funds that need to obtain loans for temporary purposes.The relief requested also will permit those Funds that have cash available:(i)to earn a return on the money that they might not otherwise be able to invest; or (ii)to earn a higher rate of interest on investment of their short-term balances.Applicants submit that the requested exemptions are necessary and appropriate in the public interest and consistent with the protection of investors and the purposes fairly intended by the policy and provisions of the 1940 Act. 1 For purposes of the requested order, “successor” is limited to any entity that results from a reorganization into another jurisdiction or a change in the type of business organization. 2 Although Money Market Funds are applying for relief hereunder, they typically will not participate as borrowers because such Funds rarely need to borrow cash to meet redemptions. Page 4 of 38 sequentially numbered pages (including exhibits) III.BACKGROUND A. The Applicants Each Company, as indicated on Exhibit A-1, is organized as a Massachusetts business trust, a Delaware statutory trust, a Delaware limited liability company, or a Maryland corporation and is registered with the Commission under the 1940 Act as an open-end management investment company.Each Company has issued shares of one or more Funds with its own distinct investment objectives, policies and restrictions. The Board of Trustees of each Company formed as a trust, the Board of Directors of each Company formed as a corporation and the Board of Managers of each Company formed as a limited liability company (each a “Board,” and referred to herein collectively as the “Boards”) have the authority to create additional series and may do so from time-to-time.Each Fund is registered with the Commission under the 1940 Act as an open-end, management investment company.Each Fund currently offers its shares pursuant to a currently effective registration statement registering its shares under the Securities Act of 1933, as amended (the “1933 Act”) (except for Funds that are intended to be master funds in a master-feeder structure, which Funds are not registered under the 1933 Act). BlackRock Advisors, an indirectly wholly owned subsidiary of BlackRock, Inc. (“BlackRock”), is a Delaware limited liability company that is registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”).As of December 31, 2014, BlackRock Advisors acts as investment adviser to 283 registered investment companies or series thereof.BlackRock Advisors’s total regulatory assets under management is approximately $523.6 billion as of December 31, 2014. BFA, a wholly owned subsidiary of BlackRock Institutional Trust Company, N.A., which in turn is a wholly-owned subsidiary of BlackRock, is a California corporation that is registered as an investment adviser under the Advisers Act.As of December 31, 2014, BFA acts as investment adviser to 381 registered investment companies or series thereof.BFA’s regulatory assets under management is approximately $863.3 billion as of December 31, 2014. BlackRock Advisors and BFA are under common control by virtue of having the same ultimate parent company, BlackRock.An Adviser will serve as investment adviser to each Fund, and to the extent applicable, oversee the activities of all sub-advisers to the Fund (the “Sub-Advisers”).The Sub-Advisers, to the extent they are used by a Fund, will perform their work pursuant to a sub-advisory agreement, and will be responsible for managing all or a portion of the relevant Fund’s assets under the supervision of the applicable Adviser.Every Adviser will be registered under the Advisers Act.Every Sub-Adviser will be registered as an investment adviser under the Advisers Act or not subject to registration. While most available cash is invested in money market securities, the Funds may, from time to time, also benefit from custodian offsets granted by their custodian banks with respect to cash positions that arise late in a day (when money markets are effectively closed or offer very limited investment opportunities).Custodian banks may, from time to time, grant these offsets in consideration of the Funds permitting these banks to utilize such late day cash positions under agreed to arrangements (such agreed to arrangements may include deposits held at the banks in non-interest bearing accounts in exchange for custodian offsets).Custodian offsets would be analogous to Page5 of 38 sequentially numbered pages (including exhibits) short term investments made by the Funds to the extent that custodian offsets reduce expenses that the Funds would otherwise pay and therefore, in such circumstance, potentially increase net income available for distribution to shareholders of the Funds. To the extent Funds participate as potential borrowers and/or lenders in the InterFund Program, each such Fund’s fundamental policies permit, or will permit, borrowing and/or lending, as applicable.The amount of permitted temporary borrowings varies with each individual series, but in no case exceeds the amount permitted under the 1940 Act (including the rules, regulations and any orders obtained thereunder). Subject to the general oversight of the Boards, the applicable Adviser and, to the extent applicable, a Fund’s Sub-Adviser has the discretion to purchase and sell securities and manage the short-term cash positions for the Funds in accordance with their investment policies, objectives, and strategies. B. Current Lending and Borrowing Practices At any particular time, those Funds with uninvested cash may, in effect, lend money to banks or other entities by entering into repurchase agreements or purchasing other short-term money market instruments.At the same time, other Funds may need to borrow money from the same or similar banks for temporary purposes, to cover unanticipated cash shortfalls such as a trade “fail” or for other temporary purposes.Certain Funds may borrow for investment purposes; however, such Funds will not borrow from the InterFund Program for the purposes of leverage.3 Certain of the Funds areparties to an unsecured 364-day, $2.1 billion revolving credit agreement with a group of lenders, which facility terminates on April 21, 2016, unless otherwise extended or renewed (the “Credit Agreement”), to meet any unexpected volume of redemptions or to cover unanticipated cash shortfalls.The amount of borrowing under the Credit Agreement is limited to the amount specified by fundamental investment restrictions, the terms specified in the Credit Aagreement, and/or other policies of the applicable Fund and Section 18 of the 1940 Act.The Funds that are parties to the Credit Agreement pay their pro rata share of upfront fees and commitment fees on the aggregate commitment amount based on the Fund’s net assets, and if a Fund borrows pursuant to the Credit Agreement, the Fund pays interest on any borrowing at a variable rate.The Funds do not currently intend to terminate their current borrowing arrangements if the relief requested herein is granted, but expect to renegotiate such arrangements from time to time depending on prevailing conditions.Furthermore, recent changes in regulatory bank capital rules may reduce willingness by banks to continue to provide the Funds with existing credit lines, or may cause banks to offer such credit lines at spreads significantly in excess of current rates.The Funds also have an informal overdraft arrangement with their custodians.Applicants expect that custodian overdrafts will remain available if any order requested by this application is granted. 3 In addition, certain Funds that do not borrow for investment purposes may engage in investment activities, such as short sales or derivatives, which may have the effect of investment leverage. Page6 of 38 sequentially numbered pages (including exhibits) C. Consideration by the Boards and/or Adviser Based on a review of the borrowing and lending options available to the Funds in comparison to the borrowing and lending options available to other registered investment company groups under publicly available exemptive orders, the Boards have determined that it is prudent to add new options for borrowing and lending money in case of an unexpected volume of redemptions or an unanticipated cash short fall due to settlement failures.Since on any given day many Funds hold significant cash positions, the Boards have concluded that the ability to borrow between and among the Funds, subject to compliance policies and procedures designed to ensure compliance with the terms and conditions of the requested order, would benefit both the borrower and lender.In addition, Funds may have available cash that from time-to-time cannot be invested because the money markets may be effectively closed, and these Funds could benefit by lending the money to the Funds that need to borrow the money. If Funds that experience a cash shortfall were to borrow under the Credit Agreement (or another credit facility), they would pay interest at a rate that is likely to be higher than the rate that could be earned by non-borrowing Funds on investments in repurchase agreements and other short-term money market instruments.The difference between the higher rate paid on a borrowing and what the bank pays to borrow under repurchase agreements or other arrangements represents the bank’s profit for serving as the middleperson between a borrower and lender and is not attributable to any material difference in the credit quality or risk of such transactions. D. The InterFund Program Under the order requested in this Application, the Funds would be authorized to enter into a master interfund lending agreement with each other that will allow each Fund whose policies permit it to do so, to lend money directly to and borrow money directly from other Funds for temporary purposes through the InterFund Program (an “InterFund Loan”).While bank borrowings and/or custodian overdrafts generally could supply the Funds with a portion of the needed cash to cover unanticipated redemptions and “sales fails,” under the proposed InterFund Program, a borrowing Fund would pay lower interest rates than those that typically would be payable under short-term loans offered by banks or custodian overdrafts.Under the current agreement negotiated between the Funds and the lending banks, the lending rate would generally be at a spread significantly above the rates available through repurchase agreements.Funds making short-term cash loans directly to other Funds would earn interest at a rate higher than they otherwise could obtain from investing their cash in repurchase agreements or certain other short-term money market instruments.Thus, the proposed InterFund Program would benefit both borrowing and lending Funds.Although the proposed InterFund Program would reduce the Funds’ need to borrow from banks or through custodian overdrafts, the Funds would be free to try to establish and/or continue lines of credit or other borrowing arrangements with banks.The Funds would continue to have the option of using bank borrowings if it is determined at the time that an urgent need arises and such course of action is more appropriate. It is anticipated that the InterFund Program would provide a borrowing Fund with a source of liquidity at a rate lower than the bank borrowing rate and also operational flexibility at times when the cash position of the borrowing Fund is insufficient to meet temporary cash requirements.This situation could arise when shareholder redemptions exceed anticipated volumes, such as during periods when shareholders redeem from the Page7 of 38 sequentially numbered pages (including exhibits) Funds in connection with the periodic re-balancing of their individual investment portfolios, and certain Funds have insufficient cash on hand to satisfy such redemptions.When the Funds liquidate portfolio securities to meet redemption requests, they often do not receive payment in settlement for up to three days (or longer for certain foreign transactions and fixed income instruments).However, redemption requests for the Funds normally are effected on a trade date plus 1 (T + 1) basis – i.e., the day following the trade date.The InterFund Program would provide a source of immediate, short-term liquidity pending settlement of the sale of portfolio securities. Similarly, it is anticipated that a Fund could use the InterFund Program when a sale of securities “fails,” due to circumstances beyond the Fund’s control, such as a delay in the delivery of cash to the Fund’s custodian or improper delivery instructions by the broker effecting the transaction.“Sales fails” may result in a cash shortfall if the Fund has undertaken to purchase a security using the proceeds from securities sold.In the event of a sales fail, the custodian typically extends temporary credit to cover the shortfall, and the Fund incurs overdraft charges.Alternatively, the Fund could:(i)“fail” on its intended purchase due to lack of funds from the previous sale, resulting in additional cost to the Fund; or (ii)sell a security on a same-day settlement basis, earning a lower return on the investment.Use of the InterFund Program under these circumstances would enable the Fund to have access to immediate short-term liquidity. To the extent that Funds participate in the InterFund Program, such Funds are, or will be, eligible to participate in the InterFund Program as borrowers and/or lenders.However, the Money Market Funds typically would not participate as borrowers under the InterFund Program, but may do so if it is determined to be in the best interests of such Funds by the applicable Adviser and its respective portfolio manager(s). The interest rate charged to the Funds on any InterFund Loan (“InterFund Loan Rate”) would be determined daily, as applicable, by the InterFund Program Team (as defined below) and will consist of the average of the (1)“Repo Rate” and (2)the “Bank Loan Rate,” each as defined below.The “Repo Rate” would be the highest current overnight repurchase agreement rate available to a lending Fund.“Bank Loan Rate” for any day would be calculated by the InterFund Program Team, as defined below, on each day an InterFund Loan is made according to a formula established by each Board.The formula is designed to approximate the lowest interest rate at which a bank short-term loan would be available to the Fund.The formula would be based upon a publicly available rate (e.g., Federal funds rate and/or LIBOR) plus an additional spread of basis points and would vary with this rate so as to reflect changing bank loan rates.The initial formula and any subsequent modifications to the formula would be subject to approval of each Fund’s Board.In addition, the Board of each Fund periodically would review the continuing appropriateness of reliance on the formula used to determine the Bank Loan Rate, as well as the relationship between the Bank Loan Rate and current bank loan rates that would be available to the Fund.The continual adjustment of the Bank Loan Rate to reflect changes in prevailing bank loan rates and the periodic review by the Board of each Fund of the relationship between current bank rates and the Bank Loan Rate, as well as the method of determining the Bank Loan Rate, would ensure that the Bank Loan Rate remained in line with current market rates and representative of the cost of borrowing from banks to satisfy the Funds’ short-term needs.The InterFund Loan Rate would be the same for all borrowing Funds on a given day.Applicants submit that these Page8 of 38 sequentially numbered pages (including exhibits) procedures provide a high level of assurance that the Bank Loan Rate will be representative of prevailing market rates. Certain members of the Advisers’ administrative personnel (other than investment advisory personnel) (the “InterFund Program Team”) will administer the InterFund Program.The InterFund Program Team will consist primarily of employees and officers of the Adviser’s fund accounting department and will also include one or more representatives from the Adviser’s Risk & Quantitative Analytics group.These groups are responsible for, among other things, projecting Fund available cash balances on any given day, reporting such information to Fund portfolio managers, ensuring accurate calculation of Fund net asset values, and preparing Fund financial statements and other reports.No portfolio manager of any Fund will serve as a member of the InterFund Program Team.Based on information it receives from various sources and without consultation with portfolio managers, each Fund’s custodian currently determines and provides portfolio managers the amount of cash that they have available for investment purposes each day.Unforeseen circumstances, such as a security transaction failing to settle on time or an unforeseen level of redemptions, may cause a Fund to end a day with a negative cash position.The program’s activities will be monitored by the Funds’ chief compliance officer.An InterFund Loan will be made only if the InterFund Loan will be in the best interest of both the lending and borrowing Funds. On any day when a Fund needs to borrow money, the InterFund Program Team will consider the cash positions and borrowing needs of all Funds.Under the proposed InterFund Program, the portfolio managers for each participating Fund, who would be employees of the Adviser or the relevant Sub-Adviser, as applicable, would have the ability to provide standing instructions to participate daily as a borrower or lender.The InterFund Program Team on each business day would collect data on the uninvested cash and borrowing requirements of all participating Funds.After the InterFund Program Team has allocated cash for InterFund Loans, any remaining cash will be invested in accordance with the standing instructions of the relevant portfolio manager or such remaining amounts will be invested directly by the portfolio managers of the Funds.The InterFund Program Team will also consider how much earned lending revenue each Fund has had and attempt to allocate lending across all Funds that may make InterFund Loans in an equitable fashion.If there is not enough cash available to meet all needs, the InterFund Program Team will decide the amount of cash that will be allocated to each Fund needing to borrow money.The InterFund Loan Rate will never be (i)less favorable to the lending Fund than the Repo Rate or (ii)less favorable to the borrowing Fund than the Bank Loan Rate.Thus, no InterFund Loan would be made on terms unfavorable to either the lending Fund or the borrowing Fund relative to these measures. The InterFund Program Team would allocate borrowing demand and cash available for lending among the Funds on what the InterFund Program Team believes to be an equitable basis, subject to certain administrative procedures applicable to all Funds, such as the time of filing requests to participate, minimum loan lot sizes, and the need to minimize the number of transactions and associated administrative costs.To reduce transaction costs, each InterFund Loan normally would be allocated in a manner intended to minimize the number of participants necessary to complete the loan transaction.The InterFund Program Team will make an InterFund Loan in the required amount or for the amount of cash that is available only if the InterFund Loan Rate is more favorable to the lending Fund than the Repo Rate and more favorable to the borrowing Fund than the Bank Loan Rate.To Page9 of 38 sequentially numbered pages (including exhibits) ensure the InterFund Program will not interfere with an investment program, portfolio managers may elect for their funds not to participate in the InterFund Program for whatever amount of time they believe necessary to complete the investment program.The InterFund Program Team will honor the election, and the Adviser or the applicable Sub-Adviser will continue to manage the short-term cash of those Funds opting out of the InterFund Program in accordance with established operating procedures. Once the InterFund Program Team has determined the aggregate amount of cash available for loans and borrowing demand, the InterFund Program Team will allocate loans among borrowing Funds without any further communication from the portfolio managers of the Funds.The InterFund Program Team will not solicit cash for the InterFund Program from any Fund or prospectively publish or disseminate loan demand data to portfolio managers. The InterFund Program Team, on behalf of the Advisers, would (a)monitor the InterFund Loan Rate and other terms and conditions of the InterFund Loans; (b)limit the borrowings and loans entered into by each Fund to ensure that they comply with the Fund’s investment policies and limitations; (c)implement and follow procedures designed to ensure equitable treatment of each Fund; and (d)make quarterly reports to the Board of each Fund concerning any transactions by the applicable Fund under the InterFund Program and the InterFund Loan Rate. The Advisers, through the InterFund Program Team, would administer the InterFund Program as disinterested fiduciaries as part of their duties under the investment management and administrative agreements with each Fund and would receive no additional fee as compensation for their services in connection with the administration of the InterFund Program.This means no Fund will pay any additional fees in connection with the administration of the InterFund Program (i.e., the Funds will not pay:standard pricing, record keeping, book keeping or accounting fees in connection with the InterFund Program).The procedures for allocating cash among borrowers and determining loan participations among lenders, together with related administrative procedures, will be approved by each Board, including a majority of its Board members who are not “interested persons,” as defined in Section2(a)(19) of the 1940 Act (“Independent Board Members”), to ensure that both borrowing and lending Funds participate on an equitable basis. Each Fund’s fundamental investment restrictions and/or non-fundamental policies limit borrowings to no more than is permitted under the 1940 Act, including the rules, regulations and any orders obtained thereunder, as interpreted or modified by the Commission, or to a lesser amount as set forth in their respective registration statements.The InterFund Program would permit a Fund to lend to another Fund on an unsecured basis only if the borrowing Fund’s total outstanding borrowings from all sources are equal to or less than 10% of its total assets immediately after the interfund borrowing.If the total outstanding borrowings of the borrowing Fund immediately after the interfund borrowing were greater than 10% of its total assets, the lending Fund could lend only on a secured basis.Under current investment restrictions and/or non-fundamental policies, each Fund’s lending activities are also limited.The Funds may only lend to the extent currently permitted by the 1940 Act, including the rules, regulations and any orders obtained thereunder, as interpreted or modified by the Commission, or to a lesser extent as set forth in their respective registration statements.Prior to making any loan or borrowing under the InterFund Program, an Adviser will seek approval of shareholders of any Fund it advises to the extent necessary to Page 10 of 38 sequentially numbered pages (including exhibits) change restrictions to allow borrowing and lending pursuant to the InterFund Program.To the extent necessary to allow lending and borrowing, respectively, pursuant to the InterFund Program that is considered beneficial by a Fund’s Board, the Board will change that Fund’s non-fundamental policies as may be necessary.Amounts borrowed by each Fund, including any amount borrowed through the InterFund Program, must be consistent with the restrictions and/or policies applicable to each Fund at the time of the borrowing.The InterFund Program Team will verify with a portfolio manager of a borrowing Fund that a borrowing Fund must either have receivables, assets that mature, or liquid assets which will be sold so that the duration of any borrowings made under the InterFund Program will be limited to the time it takes to receive payments from these sources to pay off the obligation incurred under the InterFund Program.In addition, amounts borrowed through the proposed InterFund Program would be reasonably related to a Fund’s temporary borrowing need.In order to facilitate monitoring of these conditions, Applicants will limit a Fund’s borrowings through the proposed InterFund Program, as measured on the day when the most recent loan was made, to the greater of 125% of the Fund’s total net cash redemptions for the preceding seven calendar days or 102% of the Fund’s sales fails for the preceding seven calendar days.All loans would be callable on one business day’s notice by the lending Fund.A borrowing Fund could repay an outstanding loan in whole or in part at any time.While the borrowing Fund would pay interest on the borrowings, the borrowing Fund would not pay any fees in connection with any early repayment of an InterFund Loan.The Funds will not borrow from the proposed InterFund Program for leverage purposes. No Fund may participate in the InterFund Program unless (i)the Fund has obtained shareholder approval for its participation, if such approval is required by law, (ii)the Fund has fully disclosed all material information concerning the InterFund Program in its registration statement on Form N-1A; and (iii)the Fund’s participation in the InterFund Program is consistent with its investment objectives, investment restrictions, policies, limitations, and organizational documents. IV.STATUTORY PROVISIONS Section12(d)(1) of the 1940 Act generally makes it unlawful for a registered investment company to sell a security it issues to another investment company or purchase any security issued by any other investment company except in accordance with the limitations set forth in that Section. Section17(a)(1) of the 1940 Act generally prohibits any affiliated person of a registered investment company, or any affiliated person of such a person, from knowingly selling securities or other property to the investment company when acting as principal. Section17(a)(2) of the 1940 Act generally prohibits any affiliated person of a registered investment company, or any affiliated person of such a person, from knowingly purchasing securities or other property from the investment company when acting as principal. Section17(a)(3) of the 1940 Act generally prohibits any affiliated person, or affiliated person of such a person, from borrowing money or other property from a registered investment company when acting as principal. Section17(d) of the 1940 Act and Rule17d-1 thereunder generally prohibit any affiliated person of a registered investment company, or affiliated person of such a person, when acting as principal, from effecting Page 11 of 38 sequentially numbered pages (including exhibits) any transaction in which the investment company is a joint or a joint and several participant unless permitted by a Commission order upon application. Section18(f)(1) of the 1940 Act prohibits registered open-end investment companies from issuing any senior security except that any such registered company shall be permitted to borrow from any bank provided that immediately after any such borrowing there is an asset coverage of at least 300 per centum for all borrowings of such registered company.Under Section18(g) of the 1940 Act, the term “senior security” includes any bond, debenture, note, or similar obligation or instrument constituting a security and an evidence of indebtedness. Section21(b) of the 1940 Act generally prohibits any registered management company from lending money or other property to any person if that person controls or is under common control with that company. Section2(a)(3)(C) of the 1940 Act defines an “affiliated person” of another person, in part, to be any person directly or indirectly controlling, controlled by, or under common control with, such other person. Section2(a)(9) of the 1940 Act defines “control” as “the power to exercise a controlling influence over the management or policies of a company,” but excludes situations in which “such power is solely the result of an official position with such company.” Section6(c) of the 1940 Act provides that an exemptive order may be granted if and to the extent that such an exemption is “necessary or appropriate in the public interest and consistent with the protection of investors and the purposes fairly intended by the policy and provisions” of the 1940 Act. Section12(d)(1)(J) of the 1940 Act provides that by order upon application the Commission also may exempt persons, securities or transactions from any provision of Section12(d)(1) of the 1940 Act “if and to the extent that such exemption is consistent with the public interest and the protection of investors.” Section17(b) of the 1940 Act generally provides that the Commission may grant applications and issue orders exempting a proposed transaction from the provisions of Section17(a) of the 1940 Act provided that (1)the terms of the transaction, including the compensation to be paid or received, are reasonable and fair and do not involve any overreaching, (2)the proposed transaction is consistent with the policy of each registered investment company as recited in its registration statement, and (3)the proposed transaction is consistent with the general purposes of this title. Rule17d-1(b) under the 1940 Act provides that in passing upon an application filed under the Rule, the Commission will consider whether the participation of the registered investment company in a joint enterprise, joint arrangement or profit sharing plan on the basis proposed is consistent with the provisions, policies and purposes of the 1940 Act and the extent to which such participation is on a basis different from or less advantageous than that of other participants. V.REQUEST FOR ORDER In connection with the InterFund Program, Applicants request an order under (i)Section6(c) of the 1940 Act granting relief from Sections18(f) and 21(b) of the 1940 Act; (ii)Section12(d)(1)(J) of the 1940 Act granting relief from Section12(d)(1) of the 1940 Act; (iii)Sections6(c) and 17(b) of the 1940 Act granting relief Page 12 of 38 sequentially numbered pages (including exhibits) from Sections17(a)(1), 17(a)(2) and 17(a)(3) of the 1940 Act; and (iv)Section17(d) of the 1940 Act and Rule17d-1 under the 1940 Act. A. Conditions of Exemption Applicants agree that any order granting the requested relief will be subject to the following conditions: 1.
